MEMORANDUM OPINION

No. 04-05-00687-CV

IN RE CITY OF SAN ANTONIO

Original Proceeding


PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Catherine Stone, Justice
Sandee Bryan Marion, Justice
 
Delivered and Filed:   October 12, 2005

PETITION FOR WRIT OF INJUNCTION DENIED
            The court has considered relator’s petition for a writ of injunction and motion for emergency
relief and expedited ruling. The court is of the opinion that relator is not entitled to the relief sought.
See Tex. R. App. P. 52.8(a). Accordingly, relator’s petition for a writ of injunction and motion for
emergency relief and expedited ruling are denied. Relator shall pay all costs incurred in this
proceeding.
                                                                                                PER CURIAM